             Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 1 of 12



                          UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF NEW YORK
                                WHITE PLAINS DIVISION
        ____________________________________
        CALLTROL CORPORATION,                :  CIVIL ACTION NO.
                                             :
                                Plaintiff,   :
                                             :  COMPLAINT
                    v.                       :
                                             :
        LOXYSOFT AB and LOXYSOFT INC., :        DEMAND FOR JURY TRIAL
                                             :
                                Defendants. :

        Plaintiff Calltrol Corporation (“Calltrol”), by and through its attorneys Zimmerman Law

Group and Tully Rinckey PLLC complains against Defendants LoxySoft AB and LoxySoft Inc.

(together “LoxySoft” or “Defendants”) as follows:

                                          THE PARTIES

        1.       Calltrol is a corporation formed under the laws of the State of New York having

its headquarters in New York.

        2.       Upon information and belief, LoxySoft AB is a business formed under the laws of

Sweden having its headquarters in Stockholm, Sweden, that conducts business in this

jurisdiction.

        3.       Upon information and belief, LoxySoft Inc. is a Delaware corporation that

conducts business in this jurisdiction.

        4.       Upon information and belief, LoxySoft Inc. is a wholly owned-subsidiary of

LoxySoft AB.

        5.       Upon information and belief, LoxySoft AB directs and manages the actions of

LoxySoft Inc.




                                                -1-
            Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 2 of 12



                                          JURISDICTION

       6.       Count 5 of this action is in the nature of a civil action regarding allegations of

unfair competition and false advertising under the laws of the United States, Titles 15. Thus, the

Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331.

       7.       Counts 1, 2, 3 and 4 of this action are in the nature of breach of contract, tortious

interference with prospective economic advantage, unfair competition under state law, and

deceptive practices. The Court has subject matter jurisdiction of the State law claims in this

action under 28 U.S.C. § 1367 because these claims arise out of the same transaction and

occurrences giving rise to the federal jurisdiction.

       8.       The Court has also subject matter jurisdiction as and between Plaintiff and

Defendant Loxysoft AB under 28 U.S.C. § 1332(a) because the amount in controversy exceeds

$75,000, exclusive or interest and costs, and Plaintiff and Defendant Loxysoft AB are citizens of

different states. Accordingly, subject matter jurisdiction over Counts 1, 2, 3 and 4 as and

between Plaintiff and Loxysoft AB is conferred upon this Court by 28 U.S.C. §§ 1332(a).

                                               VENUE

       9.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) and (b) as the

defendant parties all conduct business in this district and resolution of the issues between Calltrol

and Defendants, respectively, are appropriate to be adjudicated in this district.

       10.      Venue is also proper in this district because an Agreement between the parties

dated March 26, 2002, which states: “8.2 Applicable Law, Jurisdiction, and Venue This

Agreement shall be governed by and construed in accordance with the laws of the State of New

York without regard to conflicts of laws. The parties agree that the application of the United

Nation Convention on the International Sale of Goods is specifically excluded. Jurisdiction for




                                                 -2-
            Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 3 of 12



litigation of any dispute, controversy or claim arising out of or in connection with this

Agreement, or the breach thereof shall be only in the Federal or the State Court with competent

jurisdiction located in Westchester County, State of New York.”

        11.     Further, Defendants have each committed actions directed against a resident of

this jurisdiction, i.e., Calltrol, that have caused harm to said resident in this jurisdiction.

                                                FACTS

        12.     Calltrol is an authorized distributor of contact center software products and other

third-party products for C.T. Ventures, Inc.

        13.     Calltrol sells contact center software and hardware products, and related support

services.

        14.     In March 2002, Calltrol entered into a “Reseller Agreement” with LoxySoft AB

by which LoxySoft AB became a licensee of Calltrol to market and resell certain contact center

products for which Calltrol was a licensed distributor (the “Reseller Contract”). A copy of the

Reseller Contract is attached hereto as Exhibit 1.

        15.     Pursuant to Schedule A of the Reseller Contract, LoxySoft AB agreed to purchase

contact center software products, software developer kits, and related support services from

Calltrol. A copy of Schedule A is attached hereto as Exhibit 2.

        16.     Paragraph 6.3 of the Reseller Contract provides that “[d]uring the term of this

Agreement” LoxySoft AB “will not directly or knowingly indirectly participate in the

development or commercialization of software products competitive to the [Calltrol] Products”.

        17.     Paragraph 7.1 of the Reseller Contract provides that it had “an initial term of two

(2) years” and “thereafter automatically renew[ed] for successive one (1) year periods (each a

“Renewal Period”) unless earlier terminated in accordance with the terms” therein.




                                                  -3-
         Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 4 of 12



       18.     Paragraph 7.1 of the Reseller Contract provides that LoxySoft AB had to provide

“written notice” of termination of the same to Calltrol.

       19.     This action alleges a breach of the Reseller Contract in that the actions of

LoxySoft AB complained of herein precede written notice of termination of the Reseller

Contract to Calltrol as would be required by Paragraph 7.1 if the Reseller Contract was, in fact,

terminated.

       20.     This action alleges that LoxySoft AB and LoxySoft Inc. tortiously interfered with

Calltrol’s prospective economic benefit from relationships with third parties, and in particular,

that LoxySoft AB’s continuation of the March 2002 Contract with Calltrol, without effective

termination, and Defendants’ actions in then beginning to market and sell their own contact

center products and services (the “Competing Products”) that compete with the products and

services that Defendants used to purchase from Calltrol and then resell, have diminished the

value of such Calltrol’s products and services and damaged their licensability in violation of a

covenant made by Loxysoft AB to avoid such sales.

       21.     This action alleges that LoxySoft AB and LoxySoft Inc. competed unfairly with

Calltrol by engaging in competition with Calltrol in violation of the Reseller Contract, and

otherwise failing to advise Calltrol in writing that LoxySoft AB was intending to terminate or not

be further bound by the terms of the Reseller Contract, and then beginning to sell their

Competing Products and services to the same customers to whom Defendants previously resold

Calltrol’s contact center products and services.

       22.     This action alleges that LoxySoft AB and LoxySoft Inc. each engaged in false and

deceptive practices, including reverse passing off, by including intellectual property of Calltrol in




                                                -4-
         Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 5 of 12



its products sold in Interstate Commerce, while claiming that the products originated from

Loxysoft AB and/or LoxySoft Inc., and thus violated Section 43(a) of the Lanham Act.

       23.     The action alleges that LoxySoft AB and LoxySoft Inc. engaged in unfair

competition, by employing intellectual property and trade secrets of Calltrol, outside the scope of

any license or right, in the conduct of its business in Interstate Commerce, including but not

limited to its development and sale of Loxysoft outbound contact center technologies, despite

knowledge that this was prohibited by agreements with Calltrol, and thus violated Section 43(a)

of the Lanham Act.

       24.     This action alleges that LoxySoft AB and LoxySoft Inc. engaged in deceptive

trade practices, e.g., in violation of New York General Business Law § 349, by without advising

Calltrol in writing that LoxySoft AB was intending to terminate or otherwise not be bound by the

terms of the Reseller Contract, beginning to sell their Competing Products to the same customers

to whom Defendants previously resold Calltrol’s contact center products and services.

                                         FIRST COUNT

                   BREACH OF CONTRACT AGAINST LOXYSOFT AB

       25.     Calltrol repeats each of the allegations contained in paragraphs 1 through 25 of

the Complaint with the same force and effect as if fully set forth herein.

       26.     In March 2002, LoxySoft AB and Calltrol entered into the Reseller Contract by

which Calltrol granted LoxySoft AB a non-exclusive license to resell Calltrol’s contact center

products and services.

       27.     Paragraph 7.1 of the Reseller Agreement required that LoxySoft advise Calltrol in

writing if LoxySoft intended to terminate the Reseller Agreement.




                                                -5-
            Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 6 of 12



       28.      Thus, LoxySoft AB had a contractual obligation to provide written notice to

Calltrol if it sought to terminate the Reseller Contract. The Reseller Contract otherwise

automatically renewed annually after the initial two-year term.

       29.      Upon information and belief, the development, implementation, and/or use of the

Competing Products involved the use and misappropriation of Calltrol Confidential Information,

Trade Secrets, and Copyrights, the use of which is restricted under Section 4.0 of the Reseller

Contract.

       30.      Loxysoft AB has failed to use its best efforts to market Calltrol’s products, in

violation of section 6.1 of the Reseller Contract.

       31.      Loxysoft AB has sold “Products” as encompassed by the Reseller Contract,

without concurrent sale of Calltrol’s products or services, in violation of Section 6.2

       32.      LoxySoft AB’s violation of the terms of the Reseller Agreement, including but

not limited to Paragraph 6.3, which prohibits “directly or knowingly indirectly participat[ing] in

the development or commercialization of software products competitive to the [Calltrol]

Products”, is wrongful and contravenes the aforementioned agreement.

       33.      Calltrol has not breached any obligation it has to LoxySoft AB.

       34.      Calltrol has been damaged and continues to be damaged by LoxySoft AB’s

willful and intentional breach of the contract in an amount to be determined at trial.

                                        SECOND COUNT

     TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC BENEFIT

       35.      Calltrol repeats each of the allegations contained in paragraphs 1 through 35 of

the Complaint with the same force and effect as if fully set forth herein.




                                                -6-
          Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 7 of 12



       36.     A claim of tortious interference with prospective economic advantage requires a

showing of a reasonable expectation of advantage from a prospective contractual or economic

relationship; that the defendant interfered with this advantage intentionally and with malice

(without legitimate justification or excuse); that the interference caused the loss of the expected

advantage; and that the injury caused economic damage.

       37.     Calltrol’s contact center products and services are directed to technology useful in

automating and improving the efficiency of contact center operations.

       38.     As the licensed distributor of such contact center products and services, including

those software products and services that it contracted with LoxySoft AB to use its best efforts to

resell pursuant to the Reseller Contract, Calltrol enjoyed an expectation of continued prospective

economic benefit in the conduct of its business distributing such products and services.

       39.     Calltrol had a reasonable expectation of economic benefit both from its

distribution, and from LoxySoft AB’s reselling, of contact center products and services.

       40.     Calltrol had enjoyed past success in distributing contact center products and

services and received revenues from those activities, including revenues from LoxySoft AB’s

reselling of such products and services.

       41.     Calltrol’s expectation was reasonable by virtue of its past success in distributing

such products and services to third parties.

       42.     Upon information and belief, LoxySoft AB did not advise Calltrol that it was

terminating the Reseller Contract because it did not want to alert Calltrol to the fact that together

with LoxySoft Inc., Defendants would be selling Competing Products rather than continue to sell

Calltrol’s products and services.




                                                -7-
            Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 8 of 12



          43.   As a result of the success it had attained in distributing its products and services,

Calltrol maintained an expectation of economic benefit derived from of the continued resale of

such products and services by LoxySoft AB.

          44.   As a result of the actions of Defendants, Calltrol has been wrongfully deprived of

the sale of contact center products and services to which it is and was entitled.

          45.   Upon information and belief, Defendants had knowledge of Calltrol’s expectancy

of this continued prospective economic benefit but chose to intentionally and without proper

justification or legitimate excuse interfere with that expectancy by virtue of the conduct alleged

herein.

          46.   There was, and is, a reasonable probability that Calltrol would have received the

above-referenced anticipated continued economic benefit in the absence of the Defendants’

interference and unlawful conduct.

          47.   Defendants wrongfully and intentionally interfered with such prospective

economic benefits by virtue of the conduct set forth in this Complaint.

          48.   Defendants’ acts of interference have been committed in bad faith and with

malice for at least the reasons set forth above.

          49.   Such conduct on the part of Defendants has injured and continues to injure

Calltrol at least to the extent of lost sales revenues in an amount to be determined at trial.

                                          THIRD COUNT

                                    UNFAIR COMPETITION

          50.   Calltrol repeats each of the allegations contained in paragraphs 1 through 50 of

the Complaint with the same force and effect as if fully set forth herein.




                                                   -8-
         Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 9 of 12



       51.     A common law claim of unfair competition requires a plaintiff to show that “the

defendant has acted unfairly in some manner.’’

       52.     In the present case, LoxySoft AB garnered recognition and financial success by

reselling Calltroll’s contact center products and services.

       53.     Upon information and belief, rather than provide written notice to Calltrol that it

was terminating the Reseller Contract, LoxySoft AB and LoxySoft Inc. instead sought to, and in

bad faith did, misappropriate the commercial advantage attained from its resale of contact center

products and services that rightfully belonged to Calltrol, to benefit themselves by selling their

Competing Products to the detriment of Calltrol.

       54.     The obligation of best efforts by Loxysoft AB set forth in Paragraph 6.1 of the

Reseller Contract restricted Loxysoft AB from selling competing products, and therefore the sale

of such products by Loxysoft AB was wrongful and unfair.

       55.     Calltrol has been damaged and continues to be damaged by Defendants’ unfair

competition in an amount to be determined at trial.

                                        FOURTH COUNT
                        DECEPTIVE BUSINESS PRACTICES
                  NEW YORK STATE GENERAL BUSINESS LAW § 349

       56.     Calltrol repeats each of the allegations contained in paragraphs 1 through 56 of

the Complaint with the same force and effect as if fully set forth herein.

       57.     Section (a) of New York Consolidated Law, General Business Law § 349 entitled

“Deceptive Acts and Practices Unlawful” provides that “Deceptive acts or practices in the

conduct of any business, trade or commerce or in the furnishing of any service in this state are

hereby declared unlawful.




                                                -9-
         Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 10 of 12



       58.     Section (h) of GBS § 349 provides that “any person who has been injured by

reason of any violation of this section may bring an action in his own name to enjoin such

unlawful act or practice, an action to recover his actual damages or fifty dollars, whichever is

greater, or both such actions. The court may, in its discretion, increase the award of damages to

an amount not to exceed three times the actual damages up to one thousand dollars, if the court

finds the defendant willfully or knowingly violated this section. The court may award

reasonable attorney’s fees to a prevailing plaintiff.”

       59.     By virtue of the acts complained of in this Complaint including, but not limited to,

deceptively failing to employ its best efforts to market Calltrol’s products and services, and the

wrongful use of Calltrol Confidential Information, Trade Secrets, and Copyrighted materials,

during the term of the Reseller Contract, and without providing written notice to Calltrol that it

was terminating the Reseller Contract, then beginning to sell its Competing Products, including

to third parties to whom it previously sold Calltrol’s products and services, Defendants engaged

in deceptive business practices that are unlawful under GBS § 349.

       60.     Calltrol has been damaged and continues to be damaged by Defendants’ willful

and intentionally deceptive business practices in an amount to be determined at trial.

                                          FIFTH COUNT

                 UNFAIR COMPETITION AND REVERSE PASSING OFF
                 THE LANHAM ACT SECTION 43(A) 15 U.S.C. §1125(A)

       61.     Calltrol repeats each of the allegations contained in paragraphs 1 through 61 of

the Complaint with the same force and effect as if fully set forth herein.

       62.     The Lanham Act Section 43(a), 15 U.S.C. § 1125(a)(1) provides:

       15 U.S. Code § 1125 - False designations of origin, false descriptions, and dilution

forbidden



                                                - 10 -
          Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 11 of 12



        (a) Civil action

        (1) Any person who, on or in connection with any goods or services, or any container for

goods, uses in commerce any word, term, name, symbol, or device, or any combination thereof,

or any false designation of origin, false or misleading description of fact, or false or misleading

representation of fact, which—

        (A) is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

connection, or association of such person with another person, or as to the origin, sponsorship, or

approval of his or her goods, services, or commercial activities by another person, or

        (B) in commercial advertising or promotion, misrepresents the nature, characteristics,

qualities, or geographic origin of his or her or another person’s goods, services, or commercial

activities,

        shall be liable in a civil action by any person who believes that he or she is or is likely to

be damaged by such act.

        63.    By virtue of the acts complained of in this Complaint including, but not limited to,

deceptively failing to identify the true source of the intellectual property contained within its

products, and their use of Calltrol Confidential Information, Trade Secrets, and Copyrighted

materials, Defendants engaged in false designations of origin and false descriptions that are

unlawful under 15 U.S.C. § 1125(a)(1).

        64.    Calltrol has been damaged and continues to be damaged by Defendants’ willful

and intentionally false and deceptive business practices, and unfair competition resulting

therefrom, in an amount to be determined at trial.

        WHEREFORE, Plaintiff Calltrol demands judgment against Defendants as follows:

        (a).   Judgment against the Defendants, jointly and severally;




                                                - 11 -
         Case 7:18-cv-09026-NSR Document 5 Filed 10/06/18 Page 12 of 12



       (b).    Compensatory, direct, consequential and punitive damages against Defendants in

an amount to be determined at trial;

       (c).    Pre and post-judgment interest;

       (d).    Costs, disbursements and attorney’s fees;

       (e).    An award of punitive damages to Calltrol on account of Defendants’ acts of

breach of contract, tortious interference, unfair competition, and deceptive business practices;

       (f).    A preliminary and permanent injunction enjoining Defendants, their members,

officers, agents, servants, employees, attorneys, and other persons who are in active concert or

participation with them from continuing their acts of breach of contract, tortious interference,

unfair competition, and deceptive business practices;

       (g).    An award of Calltrol’s costs; and

       (h).    Such further and additional relief as to the Court deems just and appropriate.

                                                   By:/s/Jean-Marc Zimmerman
                                                       Jean-Marc Zimmerman
                                                       Zimmerman Law Group
                                                       233 Watchung Fork
                                                       Westfield, NJ 07090
                                                       Tel: (908) 768-6408
                                                       Fax: (908) 935-0751
                                                       jmz@zimllp.com

                                                        Steven M. Hoffberg
                                                        Tully Rinckey PLLC
                                                        777 Third Avenue
                                                        New York, NY 10017
                                                        Tel: (646) 201-9100
                                                        Fax: (646) 705-0049
                                                        SHoffberg@tullylegal.com

                                                        Attorneys for Plaintiff Calltrol Corporation

       Dated: October 2, 2018



                                               - 12 -
